Cag

Co we HN Dn nA Se WY HO

NO wo BP KN KN KN Ke Be Re Be ee ee eS ee ee
DR un F&F W NO KF OS OBO Oo YD DH A S&P WwW YP | &S

L.

D|

 

e 8:20-cv-00799-KK Document 19 Filed 09/15/20 Page 1of2 Page ID #:51

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ELIZABETH MARY FERGUSON, ) Case No.: 8:20-cv-00799-KK
)
Plaintiff, ) ORDER AWARDING EQUAL
) ACCESS TO JUSTICE ACT
VS. ) ATTORNEY FEES AND EXPENSES
) PURSUANT TO 28 U.S.C. : 2412(d)
ANDREW SAUL, ) AND COSTS PU
Commissioner of Social Security, ) US.C. § 1920
)
Defendant
)

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $1,200.00 as
authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.

DATE: September 15, 2020 aly

THE HONORABLE KENLY KITYA KATO
UNITED STATES MAGISTRATE JUDGE

 

 

 
L.

Cag

D|

Co we HN Dn nA Se WY HO

NO wo BP KN KN KN Ke Be Re Be ee ee eS ee ee
DR un F&F W NO KF OS OBO Oo YD DH A S&P WwW YP | &S

 

e 8:20-cv-00799-KK Document 19 Filed 09/15/20 Page 2 of2 Page ID #:52

Respectfully submitted,
LAW OFFICES OF LAWRENCE D. ROHLFING
/s/ Youug Cho

Young Cho
Attorney for plaintiff Elizabeth Mary Ferguson

 

 

 
